Citation Nr: 0303094	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-08 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a left shoulder injury to include left axillary artery 
aneurysm with thrombectomy and left forearm fasciotomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel





INTRODUCTION

The veteran had active duty service from July 1961 to August 
1972.

This matter came before the Board of Veteran's Appeals 
(Board), on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for left axillary artery aneurysm with thrombectomy and left 
forearm fasciotomy claimed as being due to left shoulder 
injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current postoperative residuals of a left 
shoulder injury sustained during service including disability 
from left axillary artery aneurysm with thrombectomy and left 
forearm fasciotomy.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is entitled to service connection for 
postoperative residuals of a left shoulder injury including 
left axillary artery aneurysm with thrombectomy and left 
forearm fasciotomy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from left 
axillary artery aneurysm with thrombectomy and left forearm 
fasciotomy due to left shoulder injury he incurred during his 
active military service.  For the reasons and bases discussed 
below, the Board concludes that the veteran is entitled to 
service connection for left axillary artery aneurysm with 
thrombectomy and left forearm fasciotomy due to left shoulder 
injury residuals.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

The veteran's service medical records show that the veteran 
sustained injuries from falling from a truck while serving in 
Korea in January 1963.  Thereafter, he had complaints of and 
treatment for recurrent dislocation of his left shoulder.

The veteran was hospitalized in April 1999 with complaints of 
a white, pulseless, and painful left hand.  On examination, 
he had a left axillary pulsatile mass.  An arteriogram 
demonstrated a left axillary artery aneurysm.  The veteran 
underwent surgery for bypass of a left axillary artery 
aneurysm, thrombectomy of the left forearm arteries, and left 
forearm fasciotomy.  According to the surgeon, the aneurysm 
was likely related to a traumatic fall that had occurred 
approximately 20 years before.

A VA outpatient treatment note dated in May 1999 documents a 
history of the veteran's surgery and a left rotator cuff tear 
or fracture with pin placement in 1969.  However, in a VA 
examination report dated in February 2000, an examiner 
reported a history of pin placement in the left shoulder in 
1973.  The veteran's current complaints were of shooting 
pains in his left hand and weakness and a burning sensation 
in his left arm, and numbness in some of his left fingers.  
The veteran denied any injuries to his left shoulder since 
his separation from service.  An X-ray of the left shoulder 
showed a pin in the shoulder.  On examination the veteran had 
tenderness to palpation of the left anterior shoulder 
glenohumeral joint.  Ranges of motion were limited to 120 
degrees of forward flexion, 119 degrees of abduction, 80 
degrees of internal rotation, and 60 degrees of external 
rotation.  The veteran had full pronation and supination of 
the left forearm and 130 degrees of flexion of the left 
elbow.  Dorsiflexion and palmar flexion of the left wrist 
were limited to 35 degrees.  Radial and ulnar deviation were 
20 degrees.

In a letter dated in July 2000, a private orthopedist noted 
the veteran's history of chronic left shoulder dislocation 
with subsequent axillary artery aneurysm which, according to 
the orthopedist resulted from the trauma of multiple 
dislocations.  The physician reported his further opinion 
that the veteran's axillary artery aneurysm was secondary and 
a direct result of trauma to the shoulder that initially 
occurred in 1963 and subsequently recurred due to repeated 
traction-type injuries.

In a memorandum dated in July 2001, the VA physician who 
performed the veteran's left axillary artery bypass and 
thrombectomy, noted the veteran's history of an in-service 
left shoulder injury which ultimately required surgical 
pinning of the left shoulder.  The physician stated that 
because axillary artery aneurysms are typically caused by 
significant trauma to the shoulder or axilla (arm pit), it 
was his opinion that the aneurysm was the result of the 
shoulder trauma that the veteran sustained in service.  The 
physician added that aneurysms often slowly enlarge over a 
period of years.  Therefore, it is not unusual for an 
aneurysm to become symptomatic years or decades after the 
trauma that initially caused it.

Based on the foregoing evidence it is concluded that the 
veteran has current disability from left axillary artery 
aneurysm with thrombectomy and left forearm fasciotomy that 
is due to an in-service left shoulder injury.  The record 
establishes continuity of left shoulder disability dating 
back to the injury in service with no persuasive evidence of 
a postservice intervening injury.  The clear preponderance of 
the evidence shows that the currently diagnosed left axillary 
artery aneurysm with thrombectomy and left forearm fasciotomy 
are all related to the inservice injury.  

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
October 1999 rating decision, the March 2000 statement of the 
case, and the March 2002 supplemental statement of the case.  
By a letter from the RO dated in April 2001 the veteran was 
advised of VA's duties to notify and assist the veteran in 
the development of his claim.  He was provided forms for 
authorization to release medical records.  He was advised 
that ultimately, it was his responsibility to provide 
evidence to support his claim.  The veteran has not indicated 
that there is additional evidence which has not been 
obtained.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's March 2001 letter.


ORDER

Service connection for postoperative residuals of a left 
shoulder injury including left axillary artery aneurysm with 
thrombectomy and left forearm fasciotomy is granted.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

